DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/29/21 and 12/3/21 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first position, second position, third position, fourth position” in claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US Pub. 2006/0034637).
	Regarding claim 1, Kim (fig. 1) discloses a developing cartridge 210 for use with a drum cartridge 230 including a photosensitive drum 232 and a drum coupling 251 configured to rotate the photosensitive drum, the developing cartridge comprising: a housing 211 configured to accommodate toner therein; a developing roller 212 (par. 35); and a developing coupling 92 configured to rotate the developing roller, wherein the housing is movable relative to the drum cartridge between a first position 
	Regarding claim 2, Kim discloses wherein the surface of the developing roller is in contact with the surface of the photosensitive drum in the case where the housing is at the first position (fig. 2, par. 53), and wherein the surface of the developing roller is spaced apart from the surface of the photosensitive drum in the case where the housing is at the second position (fig. 3, par. 52.)  
	Regarding claim 3, Kim further discloses a process cartridge 200 (fig. 2) comprising a frame 230 and a housing 210.
Regarding claim 4, Kim discloses wherein the surface of the developing roller is in contact with the surface of the photosensitive drum in the case where the housing is at the first position (fig. 2), and wherein the surface of the developing roller is spaced apart from the surface of the photosensitive drum in the case where the housing is at the second position (fig. 3.)  
Regarding claim 5, Kim discloses wherein the drum coupling is configured to permit a shift of a rotational center of the drum coupling between the third position and the fourth position (see fig. 5A, 5B.)  
Regarding claim 6, Kim discloses wherein the drum coupling is configured to permit the shift of the rotational center of the drum coupling between the third position and the fourth position relative to the photosensitive drum (see fig. 5A, 5B, par. 40, 52-53.)

Regarding claim 8, Kim discloses wherein the developing coupling is configured to permit the shift of the rotational center of the drum coupling between the third position and the fourth position relative to the developing roller (par. 52-53, fig. 5A, 5B.)

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOANG X NGO/Primary Examiner, Art Unit 2852